Citation Nr: 9931083	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee injury residuals with small bone separation and 
arthritis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
RO.  In March 1998, following a personal hearing before a 
Hearing Officer at the RO, the rating was increased to the 
current level of 20 percent, effective on January 17, 1997.  

In February 1999, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected left knee disorder is 
shown to be manifested by minimal joint space narrowing and 
barely visible degenerative changes with minimal related 
disablement; a functional loss due to pain greater than that 
of 0 degrees of extension to 40 degrees of flexion is not 
reported; lateral instability or recurrent subluxation is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a left knee 
injury with small bone separation and arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999);  38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5257, 
5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran contends that his left knee condition is more 
disabling than as currently rated.  The veteran was afforded 
a VA examination of his knee in July 1997.  At that time, he 
reported complaints of pain and swelling in his left knee and 
observed that he sometimes felt that it did not support his 
weight.  An examination of the left knee revealed a full 
passive range of motion and stability; however, atrophy was 
measured on the left as compared to the right.  When asked to 
squat, the veteran indicated that he was unable to perform 
such maneuver.  The final impression included that of history 
of injury to the left knee with x-ray examination showing 
evidence of mild degenerative joint disease.  

The veteran subsequently testified at a hearing at the RO in 
February 1998 as to the symptoms he was experiencing in 
relation to his left knee disability, which included 
swelling, pain, popping and catching.  He also mentioned 
episodes of buckling or giving way.  He further noted that it 
had become necessary for him to use a cane when he was going 
to be on his feet for any length of time, in order to relieve 
some of the pressure on his knee as well as provide some 
balancing effect.  He also testified that he had been 
informed that he had a spur behind his kneecap which would 
probably have to be removed.  

The veteran was subsequently afforded another VA examination 
in April 1999.  At that time, the veteran complained of daily 
knee pain, moderately severe to severe in degree, but 
sometimes extreme.  He also noted occasional swelling and 
locking.  He stated that he did not have pain with sitting, 
but that it hurt him to get up from a sitting position.  He 
also reported that he found it difficult to stand for longer 
than 20 minutes and walk more than one block.  The veteran 
further testified that it was difficult for him to drive long 
distances or perform any activity requiring weight bearing 
and that he was not able to kneel down or bend his knees.  He 
reported use of a cane and occasionally a brace.

On examination, the veteran was observed to not flex his left 
knee while walking.  He was also stated to have slight 
crepitation.  Range of motion was registered as being from 0 
degrees extension to 40 degrees of flexion, with pain.  
Drawer's and McMurray's tests were negative.  No evidence of 
joint swelling, tenderness, effusion, redness or heat was 
noted.  Diagnostic tests performed in conjunction with the 
examination included an x-ray study of the left knee which 
showed minimal joint space narrowing and barely noticeable 
degenerative changes.  

The final diagnosis was that of residuals, left knee injury, 
with mild bone separation and traumatic arthritis of the left 
knee.  The examining physician further opined that although 
the clinical history, review of records and examination and 
x-ray studies confirmed such diagnosis, at the time of the 
examination, it appeared that the extent of the veteran's 
limitation of movement did not really correlate to the extent 
of objective findings on the x-rays.  Specifically, the 
examining physician found it difficult to reconcile the 
veteran's stated inability to "do almost anything" and his 
limitation of flexion to 40 degrees due to pain with the 
extent of barely minimal joint space narrowing and barely 
visible degenerative changes noted by the diagnostic studies.  

According to the examining physician, the veteran had minimal 
disability due to his left knee, which should not affect his 
weekend activities and should not affect his coordination or 
cause him subluxation problems.  He further noted that the 
veteran had good muscle power and tone and demonstrated no 
signs of atrophy.  


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits for his service-
connected knee disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (1999).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

38 C.F.R. § 4.7 (1999).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  See also, 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997)  (38 C.F.R. § 
4.40 does not require a separate rating for pain, but the 
impact of pain must be considered in making a rating 
determination).  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (1999).  However, it was noted that a 
separate rating must be based on additional disability.  
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  However, if the veteran did 
not at least meet the criteria for a zero percent rating 
under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.

In a subsequent opinion issued in August 1998, the General 
Counsel reiterated that a separate rating for limitation of 
motion due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, it 
was also concluded that the availability of a separate rating 
based on x-ray evidence of arthritis must also be considered 
in light of 38 C.F.R. § 4.59 which contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology."  Therefore, even if a 
claimant technically has full range of motion, but that 
motion is inhibited by pain, a compensable rating for 
arthritis would be available under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  Nonetheless, absent x-ray findings of 
arthritis, limitation of motion under Diagnostic Codes 5260 
and 5261 would be applied, and a claimant's painful motion 
may add to the actual limitation of motion as to warrant a 
rating under those codes.  Finally, it was noted that a 
claimant should be compensated for all the manifestations of 
a disability to the extent authorized under the regulations, 
and that rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  VAOPGCPREC 
09-98, August 14, 1998.  For reasons explained hereinbelow, 
the veteran is not entitled to separate compensable ratings 
as explained.  

The veteran's left knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5260 for 
limitation of motion, specifically, flexion.  The 
standardized range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

A 10 percent evaluation requires flexion limited to 45 
degrees or extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees or 
extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees or limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
assigned for slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability and a 30 percent 
evaluation requires severe impairment of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

As noted hereinabove, VA examination dated in April 1999 
recorded the veteran's range of motion as being 40 degrees of 
flexion after which he could move because of pain.  However, 
the examiner opined that this extent of limitation did not 
correlate with the objective findings.  The examiner 
indicated that the disability related to his knee pain was of 
a minimal extent.  

The Board must address whether the veteran's left knee 
disability warrants a higher rate of compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  In light of the evidence, the 
functional loss due to pain in this case clearly cannot be 
said to be worse than that of limitation of flexion to 30 
degrees.  Hence, the evidence does not support the assignment 
of a rating higher than 20 percent for the veteran's service-
connected left knee disability based on functional 
limitation.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5260.  

The Board concludes, however, that a rating in excess of 20 
percent is not warranted for the veteran's left knee disorder 
because the current rating already takes into account all the 
manifestations of the veteran's disability to the extent 
authorized under the regulations, including functional loss 
and his assertions of pain.  Furthermore, the current 
clinical findings do not support the conclusion that any 
disability manifested by subluxation or lateral instability 
has been demonstrated as required for the assignment of a 
separate compensable rating under Diagnostic Code 5257.  

Consequently, the Board finds that the preponderance of the 
evidence is against an rating greater than 20 percent for the 
service-connected disability affecting the left knee.  



ORDER

An increased rating greater than 20 percent for the service-
connected left knee injury residuals with small bone 
separation and arthritis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

